            Case 2:18-cv-01057-DB Document 91 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                     No. 2:18-cv-1057 DB P
12                        Plaintiff,
13             v.                                         ORDER
14    W. PEREZ, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendants violated his Eighth Amendment rights. Presently before the

19   court is defendants’ second motion to modify the Discovery and Scheduling Order. (ECF No.

20   90.)

21            Defendants request that the court extend the discovery deadline and the dispositive motion

22   deadline by ninety days because of the COVID-19 pandemic. Defendants request the extension

23   due to the inability to take plaintiff’s deposition in person or by video. In light of the

24   circumstances, so long as plaintiff remains incarcerated, defendants may also conduct his

25   deposition by telephone. Good cause appearing the court will grant the motion extend the

26   discovery deadline only as to the deposition. Accordingly, the court will extend the deadline for

27   the sole purpose of allowing defendants to depose plaintiff. The extension of time shall apply

28   ////
                                                         1
          Case 2:18-cv-01057-DB Document 91 Filed 07/13/20 Page 2 of 2

 1   only to the taking of plaintiff’s deposition and does not provide the parties with an extension of

 2   time to conduct other forms of discovery.

 3             For the reasons stated above, IT IS HEREBY ORDERED that:

 4             1. Defendant’s motion to modify the Discovery and Scheduling Order (ECF No. 90) is

 5                  granted in part;

 6             2. The discovery deadline is extended to September 28, 2020 to allow defendants

 7                  additional time to conduct a deposition of plaintiff; and

 8             3. Any dispositive motions shall be filed on or before December 21, 2020.

 9   Dated: July 10, 2020

10

11

12

13

14

15

16

17

18

19

20
     DLB:12
21   DLB:1/Orders/Prisoner/Civil.Rights/ocon1057.eot(D)2

22

23

24

25

26
27

28
                                                           2
